—Proceeding pursuant to Judiciary Law § 509, by the petitioner, a defendant in a criminal action entitled People v John Taylor, pending trial, inter alia, for murder in the first degree under Queens County Indictment No. 1012/2001, to direct the New York State Office of Court Administration and the Commissioner of Jurors of Queens County to disclose to the petitioner’s counsel all juror qualification questionnaires and a record of persons who were found not qualified or disqualified or who were exempted or excused, and the reasons therefor, for Queens County, from 1991 to the present, or, in the alternative, to direct the Commissioner of Jurors of Queens County and the New York State Office of Court Administration to provide these materials to the court, and seal the materials for appellate review.
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements (see, Matter of Taylor v People, 277 AD2d 322; Matter of Gordon, 249 AD2d 395; Matter of Hale, 239 AD2d 500; see generally, Matter of Newsday, Inc. v Sise, 120 AD2d 8, affd 71 NY2d 146, cert denied *642486 US 1056). Santucci, J. P., Goldstein, Townes and Cozier, JJ., concur.